DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because said drawings have a highly pixilated appearance, which in many instances makes the labels and/or text in said drawings difficult or impossible to read. Applicant should replace said drawings with higher quality versions thereof. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “separation route” and the “regeneration route” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “separation route” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “route” coupled with functional language “separation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Note: The claimed “separation route container” does not constitute sufficient structure to achieve the function of separation
claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification has failed to reveal any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
The specification merely recites the means plus function limitation “separation route”.
Figure 1 depicts what is labeled as a “separation route”. However, said depiction in Figure 1 does not show sufficient detail so as to allow one of ordinary skill in the art to clearly and unambiguously discern the structure by which the “separation route” accomplishes the claimed function of separation. Therefore, the disclosure of Figure 1 fails provide sufficient structure corresponding to the claimed “separation route”. 
Figure 2 is described as showing a flow chart of the “separation route”. However, said flowchart in Figure 2 is merely comprised of black boxes labeled broadly as steps of separating certain constituents. Therefore, the disclosure of Figure 2 fails provide sufficient structure corresponding to the claimed “separation route”. 
Accordingly, the claimed “separation route” has been rejected under 112(b). See rejections below for details. 

Claim limitation “regeneration route” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “route” coupled with functional language “regeneration” and “for recycling the resources” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification has failed to reveal any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

The specification merely recites the means plus function limitation “regeneration route”.
Figure 1 depicts what is labeled as a “regeneration route”. However, said depiction in Figure 1 does not show sufficient detail so as to allow one of ordinary skill in the art to clearly and unambiguously discern the structure by which the “regeneration route” accomplishes the claimed functions of regeneration and recycling of resources. Therefore, the disclosure of Figure 1 fails provide sufficient structure corresponding to the claimed “separation route”. 
Figure 2 is described as showing a flow chart of the “regeneration route”. However, said flowchart in Figure 2 is merely comprised of black boxes labeled broadly as steps of recycling and/or using certain constituents. Therefore, the disclosure of Figure 2 fails provide sufficient structure corresponding to the claimed “regeneration route”. 
Accordingly, the claimed “regeneration route” has been rejected under 112(b). See rejections below for details.

Claim limitation “decomposition route” has/have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses/they use a generic placeholder “route” coupled with functional language “decomposition”, claim 1 recites sufficient structure to achieve the function. In particular, claim 1 specifies that the decomposition route comprises a container heated by steam injected via plural steam injection pipes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. Note the format of the claims in the patent(s) cited.
With regard to claims 1-4: The statutory category to which the claims belong is unclear.
The preamble of the claims characterizes the claimed invention as “a superheated steam resource recovery/recycling facility” suggesting that the claimed invention belongs to the statutory category of apparatus (system).
However, a significant portion of the claim language describes the invention in terms of functional language, e.g. the manner in which the claimed invention is operated. For example, claim 1 recites “wherein the resource waste is housed in a heat-resistant container, an injection pipe is inserted into a steam injection port provided in the container (while a stirring rod built in the container is rotated), the temperature therein is increased to a boiling point of 1000C using steam, heating is further carried out to 1000C to 400°C using a 10second injection pipe to increase the temperature inside the container,” lines 3-8. The cited language reads as if it is describing the steps of a method rather than the structure of an apparatus, thus calling into question which statutory category Applicant intended the claims to be drawn towards. Note: Even if the claims were method claims, the claim would still be in a native format, as the method described in the claims is not recited in terms of active method steps.
For the purposes of examination, the claims have been treated as apparatus claims, as the preamble, the claim construction, and Applicant’s disclosure as a whole (e.g. the title of the Application) points to the claimed invention being an apparatus.

Claim 1 recites several limitations bracketed in parenthesis, e.g. “(while a stirring rod built in the container is rotated)”. It is unclear how the parenthesis are intended to affect the scope of the claims. Are the parenthesis intended to mark optional limitations?
For the purposes of examination, the limitations in parenthesis have been interpreted as required, i.e. non-optional.
To overcome this rejection, Applicant should remove the parenthesis from the claim.
Claim 1 recites the limitation "the temperature therein" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the temperature therein is increased to a boiling point of 100 °C using steam,” in lines 6-7. It is unclear where “the temperature therein” prevails. In other words, it is unclear what portion of the recited apparatus is heated to 100 °C.
Presumably, the container is heated to the boiling point of 100 °C using steam. Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the steam of vaporized gas" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the steam of vaporized gas" in lines 8-9. It is unclear what “steam of vaporized gas” is supposed to refer to.
The term “steam” is used in the art to refer to water vapor. Perhaps “steam of vaporized gas” is meant to refer to a steam, i.e. water vapor, fraction of a vaporized gas.
Alternatively, Applicant may have intended to recite a --stream of vaporized gas--, as such a phrase would fit grammatically in the claim, and would make more sense than a “steam of vaporized gas”.
Applicant should amend claim 1 to clarify the identity of the “steam of vaporized gas” as appropriate.
Claim 1 recites “the steam of vaporized gas and an extract (emulsified mixture of water/oil) which is generated at the heating stage is removed from an exhaust pipe,” in lines 8-9. The extract (emulsified 
For the purposes of examination, the “extract (emulsified mixture of water/oil)” has been interpreted as being in gaseous form while it is extracted via the exhaust port. Note: The composition and state of the claimed extract ultimately may not have any limiting effect on the scope of the claims, as apparatus claims are not limited by recitations of intended use, manner of operating, or material worked upon (MPEP 2114 and 2115).
Applicant should amend claim 1 to clarify the scope of the claimed extract as appropriate.
Claim 1 recites “the steam of vaporized gas and an extract (emulsified mixture of water/oil) which is generated at the heating stage is removed from an exhaust pipe and further heated to 400 °C to 700°C to increase the temperature inside the container” in lines 8-11. As written this limitation requires that the “steam of vaporized gas and an extract” be removed from the container and that said “steam of vaporized gas and an extract” be “further heated to 400 °C to 700°C to increase the temperature inside the container”. This limitation does not make sense. 
How would removing a steam of vaporized gas and an extract from the container and heating said removed steam of vaporized gas and an extract increase the temperature inside the container? Heating the removed “steam” and “extract” would have little to no impact on the temperature of the container, as said “steam” and “extract” are no longer contained within said container.
Presumably, Applicant had intended to recite that the container is further heated to a temperature of 400-700 °C. Therefore, for the purposes of examination, claim 1 has been interpreted as reciting that the container, rather than the extract and steam of vaporized gas, is further heated to a temperature of 400-700 °C. Note: Apparatus claims are not limited by recitations of intended use or manner of operating (MPEP 2114). Therefore, the claim language regarding the further heating (of the container) to a temperature of 400-700 °C has little limiting effect on the scope of the claimed apparatus.

Claim 1 recites the limitation "the heating stage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “ultrasonic vibration mist” in line 12. It is unclear what constitutes “ultrasonic vibration mist”. 
Presumably, “ultrasonic vibration mist” refers to mist which has been produced by ultrasonic vibrations, and NOT to mist which is vibrating at ultrasonic frequencies. 
Assuming that “ultrasonic vibration mist” refers to mist which has been produced by ultrasonic vibrations, it is unclear if an ultrasonic vibration device for producing mist is actually required by the claim. In other words, it is unclear the claimed system actually includes an ultrasonic vibration device for producing mist.
For the purposes of examination, the “ultrasonic vibration mist” has been interpreted as referring to mist which has been produced by ultrasonic vibrations. Furthermore, claim 1 has been interpreted as requiring an ultrasonic vibration device for producing mist.
Applicant should amend claim 1 to clarify the scope of the “ultrasonic vibration mist” as appropriate. 
Claim 1 recites the limitation "the resources of recovery waste" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 1: Claim limitation “separation route” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
 The specification merely recites the means plus function limitation “separation route”.
Figure 1 depicts what is labeled as a “separation route”. However, said depiction in Figure 1 does not show sufficient detail so as to allow one of ordinary skill in the art to clearly and unambiguously discern the structure by which the “separation route” accomplishes the claimed function of separation. Therefore, the disclosure of Figure 1 fails provide sufficient structure corresponding to the claimed “separation route”. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “separation route” has been interpreted broadly.
With regard to claim 1: Claim limitation “regeneration route” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification merely recites the means plus function limitation “regeneration route”.
Figure 1 depicts what is labeled as a “regeneration route”. However, said depiction in Figure 1 does not show sufficient detail so as to allow one of ordinary skill in the art to clearly and unambiguously discern the structure by which the “regeneration route” accomplishes the claimed functions of regeneration and recycling of resources. Therefore, the disclosure of Figure 1 fails provide sufficient structure corresponding to the claimed “separation route”. 
Figure 2 is described as showing a flow chart of the “regeneration route”. However, said flowchart in Figure 2 is merely comprised of black boxes labeled broadly as steps of recycling and/or using certain constituents. Therefore, the disclosure of Figure 2 fails provide sufficient structure corresponding to the claimed “regeneration route”. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “regeneration route” has been interpreted broadly.
Claims 2-4 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites “wherein a switching hatch is provided such that the stirring rod is provided inside the heat-resistant container,” in lines 2-3. It is unclear in what way providing a switching hatch (i.e. a hatch) would result in the stirring rod being provided inside the heat-resistant container. 
Presumably, a switching hatch, i.e. a hatch, is a separate component of the claimed system, completely unrelated to the claimed stirring rod. There is nothing in the claims which suggests that the switching hatch is part of the stirring rod or vice versa, nor is there anything in the claims which suggests that the switching hatch and the stirring rod are attached to one another.	Applicant’s specification fails to provide any clarification as to how providing a switching hatch would result in the stirring rod being provided inside the heat-resistant container. The only mention of the switching hatch in applicant’s specification is in paragraph [0007] with reference to Figure 4. Paragraph [0007] states that “Fig. 4 is an overall view illustrating the state in which the switching hatch is opened.” The disclosure of Figure 4 indicates that the term “switching hatch” is used to refer to a discharge hatch. Applicant’s Figure 4 suggests that the claimed “switching hatch” and the claimed stirring rod are separate components which are not integral or attached to one another.
The disclosure of Figure 4 and paragraphs [0007] and [0008] indicate that the claimed “switching hatch” is the discharging hatch for the container. This points to further issues of indefiniteness concerning the claimed “switching hatch”, as claim 1 recites “a discharging hatch at the bottom of the container” in 
In view of the above the above, the “switching hatch” has been interpreted as the being the “discharging hatch” recited in claim 1. Furthermore, the “switching hatch” and the stirring rod have been interpreted as separate components of the system, the individual placement of each of said components have substantially no effect on the placement of the other.
Applicant should amend claim 2 to clarify the issues concerning the “switching hatch as appropriate.
Claim 2 recites “a wire net shaped tray for gathering a mixture of oil and water is provided on both sides of the discharging hatch”. The structure of the tray is unclear.
When it is said that the tray is “wire net shaped” does that mean that the tray is in the form of a wire net (i.e. a wire mesh)? Presumably, a wire net shaped tray would be in the form of a wire net or mesh. However, if such were the case, how would the tray be capable of gathering a mixture of oil and water as claimed? Wouldn’t a mixture of oil and water simply pass through a wire net/mesh?
For the purposes of examination the “wire net shaped tray” has been interpreted as a wire net or mesh, and the claimed function of “gathering a mixture of oil and water” has been interpreted broadly.
Applicant should amend claim 2 to clarify the scope of the claimed “wire net shaped tray” as appropriate.
Claim 2 recites “a pipe injection port is further provided in order to detoxify harmful gas generated by heating and generate superheated steam gas for increasing the temperature inside the container”. It is unclear if this “pipe injection port” is the same as the “steam injection port” recited in claim 1.
Applicant’s disclosure depicts only one injection port, i.e. injection port 6 shown in Figure 5. Therefore, for the purposes of examination, the “pipe injection port” has been interpreted as being the same element as the “steam injection port” recited in claim 1.
Applicant should amend claim 2 to clarify the indentity of the claimed injection port as appropriate.  
Claim 2 recites “a pipe injection port is further provided in order to detoxify harmful gas generated by heating and generate superheated steam gas for increasing the temperature inside the container”.

For the purposes of examination, the claimed functions have been treated as recitations of intended use.
Applicant should amend claim 2 to clarify the nature of the claimed functions as appropriate, and/or to include additional elements which would be needed to carry out the claimed functions.
Claim 4 recites “a new surface heater coil... is used for a heat resistant pipe”. It is unclear how the term “new” is intended to limit the scope of the claims. 
Presumably, the term “new” refers to an unused surface heater coil. However, as soon as one used the device of claim 4, the surface heater coil would no longer be “new”. Thus, the moment it were used for the first time, a device otherwise matching the characteristics of claim 4 would no longer within the scope of claim 4.
Examiner respectfully submits that the term “new”, as used in claim 4, serves no purpose within the claim other than to frustrate Applicant’s attempt to gain patent protection. The word “new” should be removed from claim 4.
Claim 4 recites “a new surface heater coil with an aluminum plate (approximately 0.2 mm) subjected to special coating is used for a heat-resistant pipe of 0°C to 100°C, 100°C to 400°C, 400°C to 700°C in order to raise the temperature of the container.” The structure required by the aforementioned language of claim 4 is completely unclear in scope. A person having ordinary skill in the art reading claim 4 would be unable to discern with any degree of confidence what Applicant is attempting to claim. 
Based on paragraph [0009] and Figure 6 of Applicant’s specification, Applicant is attempting to claim in claim 4, a pipe (either the injection pipe of claim 1 or a pipe integral therewith) having a heating 
Applicant should amend claim 4 to clarify the scope thereof as appropriate. No new matter should be added.
Claim 4 specifies that the heating coil has “an aluminum plate (approximately 0.2 mm) subjected to a special coating”. The structure of this aluminum plate is totally unclear, as is the relationship between the plate and the heating coil. 
Is the aluminum plate attached to the outside of the heating coil, to the interior thereof, to one or both ends thereof? Is the recited dimension of approximately 0.2 mm a required feature, or is it optional on account of being bracketed in parenthesis? What does the claimed dimension actually refer to? Is it height, width, thickness, radius, etc.? 
Applicant’s specification provides no clarification regarding the aluminum plate. In fact, Applicant’s specification makes no mention of an aluminum plate at all.
For the purpose of examination, the claimed aluminum plate has been interpreted broadly. 
Applicant must amend the claim to clarify the scope of the claimed aluminum plate or delete the aluminum plate from the claim. No new matter should be added.
Claim 4 specifies that the heating coil has “an aluminum plate (approximately 0.2 mm) subjected to a special coating”. It is unclear what would constitute “a special coating”. 
Applicant’s specification provides no clarification regarding the identity of the special coating. In fact, Applicant’s specification makes no mention of a special coating at all. 
For the purpose of examination, the claimed special coating has been interpreted broadly. 
Applicant must amend the claim to clarify the scope of the claimed special coating or delete the special coating from the claim. No new matter should be added.
Claim 4 recites “a new surface heater coil with an aluminum plate (approximately 0.2 mm) subjected to special coating is used for a heat-resistant pipe of 0°C to 100°C, 100°C to 400°C, 400°C to 700C in order to raise the temperature of the container.” Claim 4 fails to clearly describe the structural relationship between the surface heater coil/heat-resistant pipe and the other elements of the claimed system, e.g. the container.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2011/0192791), hereafter referred to as Takase, in view of Pehota et al. (US 2014/0110242), hereafter referred to as Pehota, and Piezo-ultrasonic.com (“Ultrasonic Mist Makers for Manufacturing Industry”; URL: http://www.piezo-ultrasonic.com/ultrasonic-mist-maker-manufacturing-a022.html). 
With regard to claim 1: Takase teaches a steam recovery/recycling facility for recycling resource waste (biogenic waste) in decomposition/separation/regeneration routes (abstract), the facility comprising:

The decomposition route further comprising an injection pipe (vapor input pipeline) connecting vapor input device 3 to the heat-resistant container 1 (Figure 1, paragraphs [0043], [0048]). Although it is not explicitly taught, it is understood that the injection pipe is inserted into a steam injection port provided in the heat-resistant container 1, as such must be the case for the injection pipe to successfully convey steam from the vapor input device 3 to the heat resistant container 1. Furthermore, it can be seen in Figure 1 that the injection pipe (vapor input pipeline) is inserted into (i.e. is attached to or placed in fluid communication with) a steam injection port (i.e. an orifice of some sort) provided in the heat-resistant container 1 (Figure 1).
The decomposition route further comprises a stirring rod (stirring device) 2 disposed in the container 1 (Figure 1, Paragraphs [0043] and [0045]). Although it is not explicitly taught, it is understood that the stirring rod 2 is (or at least can be) rotated while the injection pipe is inserted into (i.e. attached to) the steam injection port (Figure 1, Paragraphs [0043] and [0045]). Note: Language regarding intended use and/or manner of operating does not distinguish apparatus claims from a prior art apparatus capable of use and/or operation in the claimed manner (MPEP 2114).
In operation of Takase, the temperature in the container 1 is increased to a temperature of 130-190 °C using steam injected through the injection pipe (Figure 1, Paragraph [0063]). Therefore, it is understood that, in the operation of Takase, the temperature in the container 1 is increased to a boiling point of 100 °C using steam, i.e. the temperature is necessarily increased to 100 °C as the temperature is being raised to the level of 130-190 °C. Furthermore, it is understood that, in operation of Takase, heating is further carried out to between 100 and 400 °C (130-190 °C) using an injection pipe to increase the temperature inside the container. Note: Language regarding intended use and/or manner of operating does not distinguish apparatus claims from a prior art apparatus capable of use and/or operation in the claimed manner (MPEP 2114).

However, a person having ordinary skill in the art would expect that precise number of injection pipes present and used in the heating to be a matter of obvious design choice. Furthermore, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takase by duplicating the injection pipe, i.e. such that there were a second injection pipe for injecting steam into the container 1, in order to obtain a predictably functional waste treatment device.
As discussed in detail above, Takase is operated such that heating is further carried out to between 100 and 400 °C (130-190 °C) using an injection pipe to increase the temperature inside the container. In Takase modified as above to comprise a second injection pipe, the second injection pipe could be used to carry out the further heating to between 100 and 400 °C. Because the apparatus of modified Takase is at least capable of carrying out the further heating using the second injection pipe, the device of modified Takase satisfies the claim language regarding carrying out said further heating using the steam injection pipe (See MPEP 2114).
The decomposition route of modified Takase further comprises an exhaust pipe, i.e. the pipe comprising pressure reducing regulating valve 4 (Figure 1, paragraphs [0043], [0049]-[0053]). In operation of Takase, a steam (stream?) of vaporized gas and an extract (liquid constituents) generated in the heating stage, i.e. the container 1, is removed via the exhaust pipe (Figure 1, paragraphs [0043], [0049]-[0053]).
It is not explicitly taught that the extract is an emulsified mixture of water/oil. However, Takase is clearly capable of processing materials which, when processed, would produce an extract comprised of an emulsified mixture of oil and water (Tables 1-3). For example, Takase is capable of processing sewage sludge and oil sludge (Tables 1 and 2). Because the apparatus of Takase is capable of processing a feed which would produce an extract in the form of an emulsified mixture of water/oil, Takase satisfies the claim language regarding the extract being an emulsified mixture of water and oil (see MPEP 2114 and 2115). 

	Modified Takase further includes a separation route (second stage separation device) 6, wherein a discharging hatch (discharge outlet) 12 at the bottom of the container 1 is opened to move resources of recovered waste (constituents/extracts) to a separation route container, i.e. the container positioned below discharge hatch 12 as depicted in Figure 1 (Figure 1, paragraphs [0044], [0054]).
Modified Takase does not explicitly teach a regeneration route for recycling the resources. 
However, modified Takase does teach obtaining the resources (constituents/extracts) as a desired final product.
	It would at least be obvious to one of ordinary skill in the art before the effective filing date to further modify Takase by adding a regeneration route for recycling, i.e. using, the resources (constituents/extracts), in order to actually make use of the resources obtained from the device of Takase.
Modified Takase does not explicitly teach that the steam is superheated. However, apparatus claims are not limited by recitations regarding intended use and/or manner of operating the claimed device (See MPEP 2114). An operator could supply the steam to modified Takase in a superheated state, i.e. there is nothing stopping an operator from supplying the steam in such a state. Therefore, the device of Takase satisfies the preamble language regarding the device being a superheated steam resource recovery/recycling facility (See MPEP 2114).
	Modified Takase is silent to an ultrasonic vibrating device for producing mist that is injected into the container to decrease the temperature in said container to a temperature of 50 °C.
	Pehota teaches a tubular reactor for converting biomass to char (abstract), the device comprising means (the structure of which is not detailed) for spraying a fine water mist onto solid particles leaving the reactor in order to cool said particles (paragraph [0070]). A person having ordinary skill in the art would recognize that placing a mist sprayer in the container 1 of Takase would be advantageous, as it would 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Takase in view of Pehota by adding a device for producing mist that is injected into the container to decrease the temperature therein (and thus the temperature of the solid material therein) prior to the discharge of said material, in order to preventing the potential combustion of the material when it leaves the container and becomes exposed to air, and in order to prevent solid material from leaving the container in a scalding and/or burning hot state.
Modified Takase does not explicitly teach that the mist injected into the container decreases the temperature therein to a temperature of 50 °C. However, apparatus claims are not limited by recitations regarding intended use and/or manner of operating the claimed device (See MPEP 2114). An operator could use the mist to cool the container 1 of modified Takase to a temperature of 50 °C or less, i.e. there is nothing stopping an operator from performing such cooling. Therefore, the device of Takase satisfies the claim language regarding the mist injected into the container cooling said container to a temperature of 50 °C (See MPEP 2114).
Modified Takase remains silent to the device for producing the mist being a device which produces mist by ultrasonic vibrations. 
However, as discussed above, Pehota does not provide any specific teaching regarding the structure of the mist-producing device. Therefore, one of ordinary skill in the art would be motivated to turn to prior art examples of mist producing devices in order to determine a suitable structure for producing the mist. Devices which produce mist by means of ultrasonic vibration are known in the art. For example, Piezo-ultrasonic.com teaches the use of ultrasonic mist makers (aka ultrasonic atomizers) in a variety of industrial processes.

	With regard to claim 3: The device of modified Takase comprises a regulating valve on the injection pipe (vapor input pipeline) for regulating the flow of steam (vapor) into the container 1, wherein the regulating valve is provided at the top of the heat-heat resistant container 1 (Takase: Figure 1, Paragraph [0048]). This regulating valve satisfies the requirement for a steam injection hole having a switching valve provided at the top of the heat-resistant container.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Pehota and Piezo-ultrasonic.com, as applied to claim 1 above, and in further view of Ogura (US 2010/0092652) and Deland (US 4,132,010).
With regard to claim 2: Modified Takase comprises a switching hatch (discharging hatch) 12 provided at the bottom of the heat-resistant container 1 and a stirring rod 2 provided inside the heat-resistant container 1 (Takase: Figure 1, Paragraphs [0044], [0045], and [0054]).
Modified Takase does not explicitly teach that the lower portion of the container has an inclined part.
However, a person having ordinary skill in the art would immediately recognize that it would be advantageous to construct the bottom of the container to have an inclined part or parts, as such an inclined part or parts would assist in the flow of material by gravity through the discharge hatch 12 in the bottom of the container 1. Furthermore, steam treatment containers having inclined bottom surfaces are known in the art. For example, Ogura teaches a steam treatment container (vessel) 20 for treating organic waste, the container having inclined parts 35a, 35b, and 40 surrounding a discharge hatch (ball valve) 50 that is disposed in the bottom of the container 20 (abstract, Figure 1, Paragraphs [0058], [0060], [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Takase in view of Ogura by constructing the bottom of the container such that it has an 
Modified Takase does not explicitly teach the presence of a wire net shaped tray for gathering a mixture of oil and water on both sides of the discharge hatch.
Deland teaches a steam treatment device for de-oiling sand (abstract), the device comprising a steam treatment container (hood) 76 having a wire net shaped tray 74 positioned at the bottom thereof, wherein the wire net shaped tray 74 is structured such as to support sand to be treated within the container while permitting drainage of water and oil into an underlying sump 52 (Figures 2 and 3, Column 4 Lines 18-38, Column 5 Lines 15-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Takase in view of Ogura by adding a wire net shaped tray for gathering (i.e. allowing the drainage of) a mixture of oil and water on both sides of the discharge hatch, in order to provide the container with a bottom that supports material to be treated within the container while advantageously allowing for the drainage of any liquids which condense within the container.
As discussed in the rejection of claim 1 above, modified Takase includes a pipe injection port (steam injection port) provided in the heat-resistant container 1, said pipe injection port being a port (i.e. an orifice of some sort) by which the injection pipe (vapor input pipeline) is inserted into (i.e. is attached to or placed in fluid communication with) (Takase: Figure 1, paragraphs [0043], [0048]; see rejection of claim 1 above for details).
Modified Takase does not explicitly teach that the pipe injection port is provided in order to detoxify harmful gas generated by heating and generate superheated steam gas for increasing the temperature inside the container. However, recitations of intended use do not limit apparatus claims (see MPEP 2114). Because the pipe (steam) injection port of modified Takase satisfies all of the structural limitations of the claimed pipe (steam) injection port, said injection port of modified Takase is necessarily capable of performing the function of claimed injection port (see MPEP 2114). In other words, the pipe (steam) injection port of modified Takase is necessarily capable of detoxifying harmful gas generated by heating and generate superheated steam gas for increasing the temperature inside the container in the same way the claimed injection port is.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Pehota and Piezo-ultrasonic.com, as applied to claim 1 above, and in further view of Masato et al. (JP 2007-054815; English translation obtained from Espacenet), hereafter referred to as Masato.
With regard to claim 4: Modified Takase is silent to an injection pipe having a heating coil/element disposed on the outer surface thereof and configured to heat the pipe to temperatures of 0°C to 100°C, 100°C to 400°C, 400°C to 700°C.
Masato teaches a device for treating waste with superheated steam (abstract), the device comprising a superheated steam injection pipe 21/30/33, wherein the steam pipe 21/30/33 has a heat source 7 disposed around the outside thereof to further heat the steam therein to a temperature of about 200-600°C and generate superheated steam (Figure 1, Paragraphs [0017]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Takase in view of Masato by adding a heating element on the outside of the steam injection pipe and configured to heat the pipe to further heat the steam therein, in order to obtain a steam injection pipe capable of superheating steam passing therethrough.
In modified Takase, the heating element is capable of heating the pipe to a temperature of about 200-600 °C (Masato: Paragraph [0021]). Therefore, it is understood that said heating element is necessarily capable of heating the steam pipe to temperatures of 0°C to 100°C, 100°C to 400°C, and 400°C to 700°C.
Modified Takase is silent to the heating element having an aluminum plate with a special coating. 
However, a person having ordinary skill in the art would recognize that it would be advantageous to provide the heating element with an “aluminum plate” in the form of an aluminum shroud surrounding outer limits of the heating element for shielding the surrounding area from heat generated by said heating element. Furthermore, a person having ordinary skill in the art would recognize that it would be advantageous to provide said “aluminum plate” (aluminum shroud) with a special coating to make said aluminum plate more heat resistant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Takase by adding an “aluminum plate” in the form of an aluminum shroud surrounding 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takase et al. (US 8,535,526) is the granted patent corresponding to the Takase PG Pub relied upon in the 103 rejections above.
Ogura (US 8,365,433) is the granted patent corresponding to the Ogura PG Pub relied upon in the 103 rejections above.
Alford (US 2011/0121112, US 2015/0034743, and US 8,800,898) teaches a device similar to the facility of the claims.
Hall (US 2011/0185624 and US 10,130,732) teaches a device similar to the facility of the claims.
Mardikian (US 2017/0203345 and US 10,071,405) teaches a device similar to the decomposition route of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772